UNITED STATES  SECURITIESAND EXCHANGE COMMISSION  Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13A-16 OR 15D-16  UNDER THE SECURITIES EXCHANGE ACT OF 1934 July10, 2014 Barclays PLC and  Barclays Bank PLC (Names of Registrants) 1 Churchill Place  London E14 5HP England (Address of Principal Executive Offices)  Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.  Form 20-F x Form 40-F  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x  If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):  This Report is a joint Report on Form 6-K filed by Barclays PLC and Barclays Bank PLC. All of the issued ordinary share capital of Barclays Bank PLC is owned by Barclays PLC.  This Report comprises:  Information given to The London Stock Exchange and furnished pursuant to General Instruction B to the General Instructions to Form 6-K.  EXHIBIT INDEX Barclays announcesBarclays Q1 2014, 2013 & 2012 Results Restatement - dated 10 July 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, each of the registrants has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BARCLAYS PLC (Registrant)  Date:July 10, 2014 By: /s/ Patrick Gonsalves Patrick Gonsalves Deputy Secretary BARCLAYS BANK PLC (Registrant) Date:July 10, 2014 By: /s/ Patrick Gonsalves Patrick Gonsalves Joint Secretary Barclays PLC Group Reporting Changes Q1 2014, 2013 & 2012 Results Restatement Document Table of Contents Restatement Document Page Overview of Reporting Changes 4 Performance Highlights 8 Barclays Results by Quarter 11 Results by Business — Personal and Corporate Banking 12 — Barclaycard 16 — Africa Banking 18 — Investment Bank 20 — Head Office 22 — Barclays Non-Core 24 Appendix I – Performance Management 26 Appendix II – CRD IV RWAs 29 BARCLAYS PLC, 1 CHURCHILL PLACE, LONDON, E14 5HP, UNITED KINGDOM. TELEPHONE: +44 (0) 20 7116 1000. COMPANY NO. 48839 Notes The term Barclays or Group refers to Barclays PLC together with its subsidiaries. Balance sheet comparative figures have been restated to adopt the offsetting amendments to IAS 32, Financial Instruments: Presentation. The abbreviations £m and £bn represent millions and thousands of millions of Pounds Sterling. Adjusted profit before tax, adjusted attributable profit and adjusted performance metrics have been presented to provide a more consistent basis for comparing business performance between periods. Adjusting items are considered to be significant and not representative of the underlying business performance. Items excluded from the adjusted measures are: the impact of own credit; disposal of the investment in BlackRock, Inc; the provision for Payment Protection Insurance redress payments and claims management costs (PPI redress); the provision for interest rate hedging products redress and claims management costs (interest rate hedging products redress); and goodwill impairment. All capital measures, risk weighted assets and leverage disclosures are on a CRD IV basis unless otherwise stated. Relevant terms that are used in this document but are not defined under applicable regulatory guidance or International Financial Reporting Standards (IFRS) are explained in the Results glossary that can be accessed at www.Barclays.com/results. The information in this announcement does not comprise statutory accounts within the meaning of Section 434 of the Companies Act 2006. Statutory accounts for the year ended 31 December 2013, which included certain information required for the Joint Annual Report on Form 20-F of Barclays PLC and Barclays Bank PLC to the SEC and which contained an unqualified audit report under Section 495 of the Companies Act 2006 and which did not make any statements under Section 498 of the Companies Act 2006, have been delivered to the Registrar of Companies in accordance with Section 441 of the Companies Act 2006. Forward-looking Statements This document contains certain forward-looking statements within the meaning of Section 21E of the US Securities Exchange Act of 1934, as amended, and Section 27A of the US Securities Act of 1933, as amended, with respect to certain of the Barclays PLC’s and its subsidiaries’ (the Group) plans and its current goals and expectations relating to its future financial condition and performance. Barclays cautions readers that no forward-looking statement is a guarantee of future performance and that actual results could differ materially from those contained in the forward-looking statements. These forward-looking statements can be identified by the fact that they do not relate only to historical or current facts. Forward-looking statements sometimes use words such as ‘may’, ‘will’, ‘seek’, ‘continue’, ‘aim’, ‘anticipate’, ‘target’, ‘projected’, ‘expect’, ‘estimate’, ‘intend’, ‘plan’, ‘goal’, ‘believe’, ‘achieve’ or other words of similar meaning. Examples of forward-looking statements include, among others, statements regarding the Group’s future financial position, income growth, assets, impairment charges and provisions, business strategy, capital, leverage and other regulatory ratios, payment of dividends (including dividend pay-out ratios), projected levels of growth in the banking and financial markets, projected costs or savings, original and revised commitments and targets in connection with the Transform Programme and Group Strategy Update, run-down of assets and businesses within Barclays Non-Core, estimates of capital expenditures and plans and objectives for future operations, projected employee numbers and other statements that are not historical fact. By their nature, forward-looking statements involve risk and uncertainty because they relate to future events and circumstances. These may be affected by changes in legislation, the development of standards and interpretations under International Financial Reporting Standards (IFRS), evolving practices with regard to the interpretation and application of accounting and regulatory standards, the outcome of current and future legal proceedings and regulatory investigations, future levels of conduct provisions, the policies and actions of governmental and regulatory authorities, geopolitical risks and the impact of competition. In addition, factors including (but not limited to) the following may have an effect: capital, leverage and other regulatory rules (including with regard to the future structure of the Group) applicable to past, current and future periods; UK, US, Africa Eurozone and global macroeconomic and business conditions; the effects of continued volatility in credit markets; market related risks such as changes in interest rates and foreign exchange rates; effects of changes in valuation of credit market exposures; changes in valuation of issued securities; volatility in capital markets; changes in credit ratings of the Group; the potential for one or more countries exiting the Eurozone; the implementation of the Transform Programme; and the success of future acquisitions, disposals and other strategic transactions. A number of these influences and factors are beyond the Group’s control. As a result, the Group’s actual future results, dividend payments, and capital and leverage ratios may differ materially from the plans, goals, and expectations set forth in the Group’s forward-looking statements. Additional risks and factors are identified in our filings with the US Securities and Exchange Commission(SEC) including our Annual Report on Form 20-F for the fiscal year ended 31 December 2013 and our quarterly results to 31 March 2014 on form 6-K, which are available on the SEC’s website at http://www.sec.gov. Any forward-looking statements made herein speak only as of the date they are made and it should not be assumed that they have been revised or updated in the light of new information or future events. Except as required by the Prudential Regulation Authority, the Financial Conduct Authority, the London Stock Exchange plc (the LSE) or applicable law, Barclays expressly disclaims any obligation or undertaking to release publicly any updates or revisions to any forward-looking statements contained herein to reflect any change in Barclays’ expectations with regard thereto or any change in events, conditions or circumstances on which any such statement is based. The reader should, however, consult any additional disclosures that Barclays has made or may make in documents it has published or may publish via the Regulatory News Service of the LSE and/or has filed or may file with the US Securities and Exchange Commission. Overview of reporting changes This document provides further details of the impact on the Group’s financial reporting as a result of the business reorganisation outlined in the Group Strategy Update on 8 May 2014. Barclays will now focus on four Core businesses: · Personal and Corporate Banking; · Barclaycard; · Africa Banking; and · Investment Bank. A Non-Core segment has also been created, consisting of businesses and assets which are no longer considered a strategic fit with the Core business of Barclays. This segment comprises three main elements: · Parts of the Investment Bank; · All of Europe Retail; and · Parts of the Corporate Bank in Europe and the Middle East, and certain long-dated Corporate loans. The document outlines the impact on the Group’s segmental results from the Group structure changes and the subsequent reallocation of elements of the Head Office results to the businesses post the resegmentation. While the Head Office allocation and resegmentation affects the reported results of the individual businesses, they have no impact on the Group’s primary financial statements. As Management principally reviews adjusting items at a Group level, segmental results are presented on an adjusted basis in accordance with IFRS 8 Operating Segments. Statutory and adjusted performance is reconciled at a Group level only. A summary of the financial results for the resegmented Group for the year ended 31 December 2013 is shown in the table below: 2013 Barclays Results Adjusted Personal & Corporate Banking Barclaycard Africa Banking Investment Bank Head Office Barclays Core Barclays Non-Core Barclays Group £m £m £m £m £m £m £m £m Total income net of insurance claims Credit impairment (charges)/releases and other provisions 22 3 Net operating income Operating expenses (excluding UK bank levy and costs to achieve Transform) UK bank levy Costs to achieve Transform Operating expenses Other net income/(expense) 41 33 8 - 4 86 Profit/(loss) before tax Attributable profit/(loss) Performance Measures Return on average tangible equity 12.7% 19.9% 11.3% 9.8% 2.9%1 15.1% (9.8%)1 5.3% Return on average equity 9.7% 15.5% 8.1% 9.4% 1.8%1 11.9% (7.4%)1 4.5% Cost: income ratio 68% 45% 62% 75% 66% 124% 71% Loan loss rate (bps) 28 55 64 Capital Management (£bn) Risk weighted assets - fully loaded CRD IV 36 38 8 Average allocated tangible equity 13 4 3 15 28 17 45 Average allocated equity 17 5 4 16 36 17 53 1 Return on average equity and average tangible equity for Head Office and Barclays Non-Core represents the dilution for Barclays Core and the Group respectively. The change in Barclays Non-Core return on average equity dilution, as compared to the Group Strategy Update on 8 May 2014, includes the transfer, to the Investment Bank, of the £259m gain recognised in Q2 2013 in respect of assets not yet received from the 2ehman acquisition. As the majority of the activities acquired in 2008 form part of the ongoing core Investment Bank activities and as a direct consequence of the acquisition, it has been determined more appropriate to include this gain within the Investment Bank comparative. Overview of reporting changes Segmental restatements Group Structure changes In this document the Q1 2014, full year 2013 and full year 2012 segmental results have been restated to align to the new organisational structure announced on 8 May 2014: Personal and Corporate Banking combines core elements of UK Retail and Business Banking, global Wealth and Investment Management, and global Corporate Banking. Transfers to the Non-Core segment include the UK retail insurance underwriting and investment businesses; selected non-core corporate banking in Europe and the Middle East and certain long-dated corporate loans; local Wealth operations in certain overseas locations; and certain asset management businesses. The African businesses of Corporate Banking and Wealth Management have been moved to Africa Banking. Barclaycard is largely unchanged, with the exception of the Africa Cards business moving to Africa Banking and the UK secured lending portfolio moving to Non-Core. Africa Banking aligns the reporting of the business to how it is now managed. The previously reported Africa Retail and Business Banking has been combined with the other businesses across Africa previously reported within Barclaycard, the Investment Bank, Corporate Banking and Wealth Management.The Africa Head Office function has also been transferred to Africa Banking.This combined Africa Banking business is managed under three primary businesses: Retail and Business Banking; Wealth, Investment Management and Insurance; and Corporate and Investment Banking.The resulting African business comprises the Barclays Africa Group Limited (BAGL) listed entity, together with Barclays Egypt and Zimbabwe businesses. The Investment Bank now consists of origination led and returns focused markets and banking businesses. Non-strategic and lower returning businesses have been moved to the Non-Core segment and the African Investment Banking business has been moved to Africa Banking. Investment Bank treasury operations have been moved to be reported where they are now managed alongside the Group treasury operations within Head Office and Other Operations. Head Office and Other Operations is largely unchanged with the exception of the addition of Investment Bank treasury operations and the transfer of the Africa Head Office function. Barclays Non-Core (BNC) groups together businesses and assets that are not strategically attractive to Barclays and that will be exited over time. Businesses have been placed in BNC on the basis of two criteria: · Strategic focus – businesses and portfolios that do not fit with our strategic customer franchise or are a poor fit with our sources of competitive advantage; and · Returns on CRD IV capital and leverage exposure - businesses and portfolios that are capital and/or leverage intensive, with high cost structures, and do not expect to meet our return targets over the medium term. Overview of reporting changes BNC definition and allocations Key judgments around the allocation of activity and related financial metrics between Core segments and BNC include the following: Income Where entire business lines have been determined not to be strategically attractive, they have been placed within BNC.In other areas, particularly within the Investment Bank, particular assets or areas of activity have been identified not to be strategically attractive and similarly placed within BNC.In certain instances, this has involved some judgment including, in particular, the two areas outlined below: Fixed Income Financing Following the Strategic Update, the core Fixed Income Financing business has been mandated to operate within limits defined by utilisation of leverage balance sheet.The Group’s overall level of activity in this area will be reduced to come in line with these limits over time.Until then, activity in excess of the Investment Bank’s mandate is Non-Core and BNC has assumed responsibility for that activity.This principally comprises the transfer of a proportion of the portfolio from the Investment Bank to BNC on arm’s length terms.In addition, over time, specific asset types within the Fixed Income Financing business that are not aligned to the firm’s ongoing strategy will be identified and transferred to BNC in their entirety, while being run down or exited. Derivative portfolios A number of derivative portfolios in the Investment Bank reflect activity that is no longer attractive for the bank following changes in the regulatory environment and related market behaviour and pricing.Such changes have happened over time but in the interests of simplicity, these portfolios have been defined to comprise positions entered into before the principal implementation of CRD IV. Accordingly, responsibility for those portfolios after that point has been transferred to BNC.The results for those portfolios prior to that point will remain in the historical Investment Bank results. Expense Cost allocation The direct costs of Non-Core activity are reported within BNC. Where it has been necessary to make allocations of such costs between operating segments, this has been done with the objective of reporting costs in the same operating segment as the related income.Indirect costs, such as those arising from infrastructure and distribution, have been allocated by reference to the same objective, using appropriate measures of activity such as trade volume and time spent. Litigation and conduct Provisions and contingent liabilities relating to litigation and conduct matters are reported within BNC where they relate to Non-Core businesses.Payment Protection Insurance and Interest Rate Hedging Products redress provisions have been reported as adjusting items and are not attributed to any operating segment. Tax Tax is recognised within the operating segment that has recognised the associated profit or loss.Deferred tax balances have been allocated to the operating segment that originated the related temporary difference, tax loss or tax credit. RWAs RWAs have been allocated to operating segments directly where possible, otherwise using judgemental allocations. Where practicable and appropriate, these methodologies calculate RWAs for Core segments on a standalone basis (such that only the netting and diversification benefits attributable to that segment are incorporated), with the residual allocated to BNC. This would mean that the BNC RWAs are lower than they would be on a standalone basis. Overview of reporting changes Head Office Allocations The Group allocates elements of the Head Office performance to business segments, so that the aggregate of those businesses’ results is closely aligned to the Group’s results, including Group return on equity. The underlying principle of materially allocating all of the Head Office income and costs to businesses is unchanged, although the basis of allocation has been updated as part of the restatement, in particular in relation to the following: · In recognition of the local equity listing of the BAGL entity, the significant minority interest in the business and existing local Head Office functionality, Head Office allocations to Africa Banking have been restated to those that are deemed to be incrementally incurred as a consequence of Barclays operations in Africa. Investment Bank treasury operations have been resegmented to Head Office; and · Residual Group treasury funding costs have been allocated from Head Office to other segments using appropriate methodologies to reflect business accountability. Barclays Performance Highlights Barclays Results for the three months ended Adjusted Statutory Barclays Core Barclays Non-Core Barclays Group Barclays Group £m £m £m £m Total income net of insurance claims Credit impairment charges and other provisions Net operating income Operating expenses (excluding costs to achieve Transform) Costs to achieve Transform Operating expenses Other net income 20 6 26 26 Profit/(loss) before tax Attributable profit/(loss)1 Performance Measures Return on average tangible shareholders' equity2 13.1% (5.6%) 7.5% 8.3% Return on average shareholders' equity2 10.6% (4.2%) 6.4% 7.1% Cost: income ratio 63% 125% 67% 66% Loan loss rate (bps) 45 45 Basic earnings per share 6.5p (1.1p) 5.4p 5.9p Dividend per share 1.0p Balance Sheet and Leverage Net asset value per share3 331p Net tangible asset value per share3 284p Estimated PRA leverage exposure £1,326bn Capital Management CRD IV fully loaded Common equity tier 1 ratio 9.6% Common equity tier 1 capital £41.4bn Risk weighted assets £323bn £106bn £429bn Estimated leverage ratio 3.3% Estimated PRA leverage ratio 3.1% Funding and Liquidity Group liquidity pool £134bn Loan: deposit ratio 101% Estimated liquidity coverage ratio 109% Adjusted Profit Reconciliation Adjusted profit before tax Own credit Statutory profit before tax 1 Attributable profit/(loss) comprises profit/(loss) after tax and non-controlling interests. 2 Return on average equity and average tangible equity for Barclays Non-Core represents the dilution for the Group. 3 Net asset value per share is calculated by dividing shareholders’ equity, excluding non-controlling and other equity interests, by the number of issued ordinary shares. Net tangible asset value per share is calculated by dividing shareholders’ equity, excluding non-controlling and other equity interests, less goodwill and intangible assets, by the number of issued ordinary shares. Barclays Performance Highlights Barclays Results for the twelve months ended Adjusted Statutory Barclays Core Barclays Non-Core Barclays Group Barclays Group £m £m £m £m Total income net of insurance claims Credit impairment charges and other provisions Net operating income Operating expenses (excluding UK bank levy and costs to achieve Transform) UK bank levy Costs to achieve Transform Operating expenses Other net income/(expense) 86 Profit/(loss) before tax Attributable profit/(loss)1 Performance Measures Return on average tangible shareholders' equity2 15.1% (9.8%) 5.3% 1.2% Return on average shareholders' equity2 11.9% (7.4%) 4.5% 1.0% Cost: income ratio 66% 124% 71% 79% Loan loss rate (bps) 55 64 64 Basic earnings per share 29.9p (13.2p) 16.7p 3.8p Dividend per share 6.5p Balance Sheet and Leverage Net asset value per share3 331p Net tangible asset value per share3 283p Estimated PRA leverage exposure £1,365bn Capital Management CRD IV fully loaded Common equity tier 1 ratio 9.3% Common equity tier 1 capital £40.4bn Risk weighted assets £326bn £110bn £436bn Estimated leverage ratio 3.1% Estimated PRA leverage ratio 3.0% Funding and Liquidity Group liquidity pool £127bn Loan: deposit ratio 101% Estimated liquidity coverage ratio 102% Estimated net stable funding ratio 110% Adjusted Profit Reconciliation Adjusted profit before tax Own credit Provision for PPI redress Provision for interest rate hedging products redress Goodwill impairment Statutory profit before tax 1 Attributable profit/(loss) comprises profit/(loss) after tax and non-controlling interests. 2 Return on average equity and average tangible equity for Barclays Non-Core represents the dilution for the Group. 3 Net asset value per share is calculated by dividing shareholders’ equity, excluding non-controlling and other equity interests, by the number of issued ordinary shares. Net tangible asset value per share is calculated by dividing shareholders’ equity, excluding non-controlling and other equity interests, less goodwill and intangible assets, by the number of issued ordinary shares. Barclays Performance Highlights Barclays Results for the twelve months ended Adjusted Statutory Barclays Core Barclays Non-Core Barclays Group Barclays Group £m £m £m £m Total income net of insurance claims Credit impairment charges and other provisions Net operating income Operating expenses (excluding UK bank levy) UK bank levy Operating expenses Other net income 75 65 Profit before tax Attributable profit/(loss)1 Performance Measures Return on average tangible shareholders' equity2,3 12.4% (1.8%) 10.6% (1.4%) Return on average shareholders' equity2,3 10.1% (1.1%) 9.0% (1.2%) Cost: income ratio 63% 65% 63% 84% Loan loss rate (bps) 63 93 70 70 Basic earnings per share 31.6p 3.9p 35.5p (4.8p) Dividend per share 6.5p Balance Sheet Net asset value per share4 414p Net tangible asset value per share4 349p Capital Management CRD IV fully loaded Risk weighted assets £468bn Funding and Liquidity Group liquidity pool £150bn Loan: deposit ratio 110% Estimated liquidity coverage ratio 126% Estimated net stable funding ratio 112% Adjusted Profit Reconciliation Adjusted profit before tax Own credit Gain on disposal of BlackRock, Inc. investment Provision for PPI redress Provision for interest rate hedging products redress Statutory profit before tax 1 Attributable profit/(loss) comprises profit/(loss) after tax and non-controlling interests. 2 2012 returns calculated using average allocated equity based on CRD III RWAs and capital deductions. 3 Return on average equity and average tangible equity for Barclays Non-Core represents the dilution for the Group. 4 Net asset value per share is calculated by dividing shareholders’ equity, excluding non-controlling and other equity interests, by the number of issued ordinary shares. Net tangible asset value per share is calculated by dividing shareholders’ equity, excluding non-controlling and other equity interests, less goodwill and intangible assets, by the number of issued ordinary shares. Barclays Performance Highlights Restated Barclays Core Results by Quarter Q114 Q413 Q313 Q213 Q113 Q412 Q312 Q212 Q112 £m £m £m £m £m £m £m £m £m Total income net of insurance claims Credit impairment charges and other provisions Net operating income Operating expenses (excluding UK bank levy and costs to achieve Transform) UK bank levy - Costs to achieve Transform - Operating expenses Other net income 20 15 15 13 43 21 12 31 11 Profit before tax Attributable profit Restated Barclays Non-Core Results by Quarter Q114 Q413 Q313 Q213 Q113 Q412 Q312 Q212 Q112 £m £m £m £m £m £m £m £m £m Total income net of insurance claims Credit impairment charges and other provisions Net operating income Operating expenses (excluding UK bank levy and costs to achieve Transform) UK bank levy - Costs to achieve Transform - Operating expenses Other net income/(expense) 6 4 10 11 21 9 10 25 (Loss)/profit before tax Attributable (loss)/profit 53 Results by Business 2013 Personal and Corporate Banking Restatement Adjustments Income Statement Information UK RBB (Published) Corporate Banking (Published) Wealth & Investment M'gment (Published) Group Structure Head Office Allocation 2013 as Restated £m £m £m £m £m £m Net interest income Net fee and commission income - Net trading income - 97 17 - 54 Net investment income - 12 1 - - 13 Net premiums from insurance contracts 46 - - - 17 Other income/(expense) 1 27 1 - 23 Total income Net claims and benefits incurred under insurance contracts - - 17 - - Total income net of insurance claims Credit impairment charges and other provisions - Net operating income Operating expenses (excluding UK bank levy and costs to achieve Transform) UK bank levy - 12 Costs to achieve Transform 63 - Operating expenses Other net income 27 2 13 - 41 Profit/(loss) before tax Attributable profit/(loss)1 Balance Sheet Information Loans and advances to customers at amortised cost £136.5bn £61.1bn £23.1bn £(8.5bn) £212.2bn Loans and advances to customers at fair value - £15.7bn - £(15.4bn) £0.3bn Customer deposits £135.5bn £108.7bn £63.4bn £(11.7bn) £295.9bn Total assets2 £152.9bn £113.9bn £37.6bn £(25.9bn) £278.5bn Risk weighted assets - fully loaded CRD IV2 £44.1bn £70.5bn £17.3bn £(13.6bn) £118.3bn Performance Measures Return on average tangible equity3 20.0% 3.3% (1.4%) 12.7% Return on average equity3 11.5% 3.1% (1.0%) 9.7% Cost: income ratio 67% 58% 95% 68% Loan loss rate (bps) 25 77 51 28 1 Attributable profit comprises profit after tax and non-controlling interests. 2 2013 total assets and risk weighted assets include an allocation of liquidity pool assets previously held centrally. 3 As part of the restatement, 2013 returns have been revised for the impact of calculating average allocated equity based on estimated fully loaded CRD IV RWAs and capital deductions (previously based on CRD III). Results by Business 2012 Personal and Corporate Banking Restatement Adjustments Income Statement Information UK RBB (Published) Corporate Banking (Published) Wealth and Investment M'gment (Published) Group Structure Head Office Allocation 2012 as Restated £m £m £m £m £m £m Net interest income 8 Net fee and commission income - Net trading income - 87 16 - 17 Net investment income - 23 - - 21 Net premiums from insurance contracts 74 - - - 25 Other (expense)/income 27 - - 9 Total income 8 Net claims and benefits incurred under insurance contracts - - 33 - - Total income net of insurance claims 8 Credit impairment charges and other provisions - Net operating income 8 Operating expenses (excluding UK bank levy) UK bank levy - 11 Operating expenses Other net income 4 10 1 - 7 Profit before tax Attributable profit1 Balance Sheet Information Loans and advances to customers at amortised cost £128.1bn £64.3bn £21.3bn £(9.9bn) £203.8bn Loans and advances to customers at fair value - £17.6bn - £(17.2bn) £0.4bn Customer deposits £116.0bn £99.6bn £53.8bn £(13.0bn) £256.4bn Total assets £134.6bn £87.8bn £24.5bn £(31.2bn) £215.7bn Performance Measures Return on average tangible equity2 22.9% 3.1% 15.5% 15.0% Return on average equity2 12.3% 2.9% 11.2% 11.1% Cost: income ratio 66% 56% 83% 64% Loan loss rate (bps) 21 17 30 1 Attributable profit comprises profit after tax and non-controlling interests. 2 2012 returns calculated using average allocated equity based on CRD III RWAs and capital deductions. Results by Business Personal and Corporate Banking Income Statement Information Q114 Q413 Q313 Q213 Q113 Q412 Q312 Q212 Q112 £m £m £m £m £m £m £m £m £m Total income net of insurance claims Credit impairment charges and other provisions Net operating income Operating expenses (excluding UK bank levy and Costs to achieve Transform) UK bank levy - Costs to achieve Transform - Operating expenses Other net income/(expense) 5 3 1 7 30 3 7 Profit before tax Results by Business Barclaycard Restatement Adjustments Restatement Adjustments Income Statement Information 2013 (Published) Group Structure Head Office Allocation 2013 as Restated 2012 (Published) Group Structure Head Office Allocation 2012 as Restated £m £m £m £m £m £m £m £m Net interest income Net fee and commission income - - Net premiums from insurance contracts 26 - 10 36 - 15 Other income 7 1 - 8 7 - 3 Total income net of insurance claims Credit impairment charges and other provisions - 49 - Net operating income Operating expenses (excluding UK bank levy and costs to achieve Transform) UK bank levy - 2 - 1 Costs to achieve Transform - Operating expenses Other net income 33 - - 33 29 - - 29 Profit before tax Attributable profit1 Balance Sheet Information Loans and advances to customers at amortised cost £35.6bn £(4.1bn) £31.5bn £33.8bn £(5.0bn) £28.8bn Customer deposits £5.2bn £(0.1bn) £5.1bn £2.8bn £(0.1bn) £2.7bn Total assets2 £38.9bn £(4.5bn) £34.4bn £38.2bn £(5.3bn) £32.9bn Risk weighted assets - fully loaded CRD IV2 £40.5bn £(4.8bn) £35.7bn Performance Measures Return on average tangible equity3 24.5% 19.9% 26.9% 23.7% Return on average equity3 18.4% 15.5% 19.8% 18.0% Cost: income ratio 43% 45% 42% 44% Loan loss rate (bps) 1 Attributable profit comprises profit after tax and non-controlling interests. 2 2013 total assets and risk weighted assets include an allocation of liquidity pool assets previously held centrally. 3 As part of the restatement, 2013 returns have been revised for the impact of calculating average allocated equity based on estimated fully loaded CRD IV RWAs and capital deductions (previously based on CRD III). 2012 returns remain based on CRD III. Results by Business Barclaycard Income Statement Information Q114 Q413 Q313 Q213 Q113 Q412 Q312 Q212 Q112 £m £m £m £m £m £m £m £m £m Total income net of insurance claims Credit impairment charges and other provisions Net operating income Operating expenses (excluding UK bank levy and costs to achieve Transform) UK bank levy - Costs to achieve Transform - Operating expenses Other net income 10 5 12 7 9 5 7 8 9 Profit before tax Results by Business Africa Banking Restatement Adjustments Restatement Adjustments Income Statement Information Africa RBB 2013 (Published) Group Structure Head Office Allocation 2013 as Restated Africa RBB 2012 (Published) Group Structure Head Office Allocation 2012 as Restated £m £m £m £m £m £m £m £m Net interest income Net fee and commission income - - Net premiums from insurance contracts 15 - 15 - Other income/(expense) 81 - - Total income Net claims and benefits incurred under insurance contracts - - Total income net of insurance claims Credit impairment charges and other provisions - - Net operating income Operating expenses (excluding UK bank levy and costs to achieve Transform) 56 49 UK bank levy - - Costs to achieve Transform - Operating expenses 42 39 Other net income 7 1 - 8 10 8 - 18 Profit before tax Attributable profit/(loss)1 9 Balance Sheet Information Loans and advances to customers at amortised cost £24.2bn £10.7bn £34.9bn £29.9bn £11.3bn £41.2bn Customer deposits £16.9bn £17.7bn £34.6bn £19.5bn £20.2bn £39.7bn Total assets £33.5bn £21.4bn £54.9bn £42.2bn £22.7bn £64.9bn Risk weighted assets - fully loaded CRD IV £22.8bn £15.2bn £38.0bn Performance Measures Return on average tangible equity2 0.8% 11.3% (0.2%) 10.0% Return on average equity2 0.4% 8.1% (0.1%) 7.2% Cost: income ratio 72% 62% 68% 61% Loan loss rate (bps) 1 Attributable profit comprises profit after tax and non-controlling interests. 2 The equity used for return on equity has been restated to reflect Barclays’ share of the statutory equity of the BAGL entity (together with that of the Barclays Egypt and Zimbabwe businesses which remain outside the BAGL corporate entity), as well as Barclays’ goodwill on acquisition of these businesses. The tangible equity for return on tangible equity uses the same basis but excludes both Barclays’ goodwill on acquisition and the goodwill and intangibles held within the statutory equity. Results by Business Africa Banking Income Statement Information Q114 Q413 Q313 Q213 Q113 Q412 Q312 Q212 Q112 £m £m £m £m £m £m £m £m £m Total income net of insurance claims Credit impairment charges and other provisions Net operating income Operating expenses (excluding UK bank levy and costs to achieve Transform) UK bank levy - Costs to achieve Transform - Operating expenses Other net income 4 - 3 4 1 12 3 1 2 Profit before tax Results by Business Investment Bank Restatement Adjustments Restatement Adjustments Income Statement Information 2013 (Published) Group Structure Head Office Allocation 2013 as Restated 2012 (Published) Group Structure Head Office Allocation 2012 as Restated £m £m £m £m £m £m £m £m Net interest income Net fee and commission income - - Net trading income - - Net investment income - - Other income 8 - - 7 - 5 Total income Credit impairment (charges)/releases and other provisions - 22 - Net operating income Operating expenses (excluding UK bank levy and costs to achieve Transform) UK bank levy - 97 - 67 Costs to achieve Transform 72 - Operating expenses 83 57 Other net income 22 - - 50 - - Profit before tax 28 Attributable profit1 20 99 Balance Sheet Information Loans and advances to banks and customers at amortised cost £149.3bn £(44.8bn) £104.5bn £151.5bn £(58.3bn) £93.2bn Customer deposits £86.0bn £(25.5bn) £60.5bn £81.3bn £(29.7bn) £51.6bn Total assets2 £895.2bn £(455.6bn) £439.6bn £1,097.7bn £(697.4bn) £400.3bn Risk weighted assets - fully loaded CRD IV2 £221.6bn £(95.6bn) £126.0bn Performance Measures Return on average tangible equity3 8.5% 9.8% 13.1% 10.1% Return on average equity3 8.2% 9.4% 12.7% 9.6% Cost: income ratio 75% 75% 65% 71% Compensation: income ratio 43.2% 44.8% 39.6% 45.7% Loan loss rate (bps) 14 13 6 Analysis of Total Income Investment Banking 2,160 2,042 Lending4 325 109 Banking 2,485 2,151 Macro5 2,580 3,559 Credit5 1,257 1,402 Equities 2,297 2.025 Markets 6,134 6,986 Other6 236 (33) Total income 1 Attributable profit comprises profit after tax and non-controlling interests. 2 2013 total assets and risk weighted assets reflect a reallocation of liquidity pool assets to other businesses. 3 As part of the restatement, 2013 returns have been revised for the impact of calculating average allocated equity based on estimated fully loaded CRD IV RWAs and capital deductions (previously based on CRD III). 2012 returns remain based on CRD III. 4 Lending income includes net interest income, fee income and risk management income or losses relating to the core loan portfolio. While net interest and fee income tends to be broadly stable over time, there is volatility in risk management income or losses. 5 Macro represent Rates, Currencies and Commodities income. Credit represent Credit and Securitised Products income. 6 Other income includes the £259m gain recognised in Q2 2013 in respect of assets not yet received from the 2ehman acquisition. Results by Business Investment Bank Income Statement Information Q114 Q413 Q313 Q213 Q113 Q412 Q312 Q212 Q112 £m £m £m £m £m £m £m £m £m Investment Banking 513 571 526 575 461 487 473 Lending 103 68 42 141 74 42 (38) 121 (16) Banking 616 639 568 629 649 663 423 608 457 Macro 552 494 457 940 841 850 1,259 Credit 346 231 308 239 479 248 356 330 468 Equities 591 421 524 750 419 490 603 513 Markets 1,489 1,146 1,289 1,678 2,021 1,276 1,687 1,783 2,240 Other1 (2) (3) (6) 252 (7) (8) (8) (7) (10) Total income Credit impairment releases/(charges) and other provisions 19 10 28 21 Net operating income Operating expenses (excluding UK bank levy and costs to achieve Transform) UK bank levy - Costs to achieve Transform - Operating expenses Profit/(loss) before tax 1 Other income includes the £259m gain recognised in Q2 2013 in respect of assets not yet received from the 2ehman acquisition. Results by Business Head Office and Other Operations Restatement Adjustments Restatement Adjustments Income Statement Information 2013 (Published) Group Structure Head Office Allocation Revisions 2013 as Restated 2012 (Published) Group Structure Head Office Allocation Revisions 2012 as Restated £m £m £m £m £m £m £m £m Net interest (expense)/income 34 63 76 90 Net fee and commission expense - 15 - Net trading income 35 - - - Net investment income 57 11 - 68 - Net premiums from insurance contracts 25 - - 25 38 - - 38 Other income 33 30 - 63 56 - 55 Total (expense)/income 63 Credit impairment releases/(charges) and other provisions 2 1 - 3 - Net operating (expense)/income 63 Operating expenses (excluding UK bank levy and costs to achieve Transform) 45 43 UK bank levy - 1 Costs to achieve Transform - Operating expenses 31 35 Other net income 5 - 4 23 - 21 (Loss)/profit before tax 94 Attributable (loss)/profit1 23 Balance Sheet Information Total assets2 £26.7bn £(1.7bn) £25.0bn £41.3bn £105.2bn £146.5bn Risk weighted assets - fully loaded CRD IV2 £2.5bn £5.2bn £7.7bn 1 Attributable loss/(profit) comprises (loss)/profit after tax and non-controlling interests. 2 2013 total assets and risk weighted assets reflect a reduction in the liquidity pool and a reallocation to businesses of liquidity pool assets previously held centrally. Results by Business Head Office and Other Operations Income Statement Information Q114 Q413 Q313 Q213 Q113 Q412 Q312 Q212 Q112 £m £m £m £m £m £m £m £m £m Total income/(expense) net of insurance claims 81 20 26 76 Credit impairment releases/(charges) and other provisions - 3 - - - Net operating income/(expense) 81 20 25 73 Operating expenses (excluding UK bank levy and costs to achieve Transform) - 16 UK bank levy - Costs to achieve Transform - 5 - Operating expenses - 16 Other net income/(expense) 1 7 3 1 23 2 Profit/(loss) before tax 60 2 20 11 Results by Business Barclays Non-Core Restatement Adjustments Restatement Adjustments Income Statement Information Europe RBB 2013 (Published) Group Structure Head Office Allocation 2013 as restated Europe RBB 2012 (Published) Group Structure Head Office Allocation 2012 as restated £m £m £m £m £m £m £m £m Net interest income 25 85 Net fee and commission income - - Net trading income 17 - 7 - Net investment income 78 - 52 - Net premiums from insurance contracts 30 - 55 - Other (expense)/income - 1 - Total income 25 85 Net claims and benefits incurred under insurance contracts - - Total income net of insurance claims 25 85 Credit impairment charges and other provisions - - Net operating income 25 85 Operating expenses (excluding UK bank levy and costs to achieve Transform) UK bank levy - - Costs to achieve Transform - Operating expenses Other net (expense)/income 23 - 13 52 - 65 (Loss)/profit before tax Attributable (loss)1 Balance Sheet Information Loans and advances to banks and customers at amortised cost £37.4bn £44.5bn £81.9bn £39.5bn £59.6bn £99.1bn Loans and advances to customers at fair value - £17.6bn £17.6bn - £20.2bn £20.2bn Customer deposits £16.3bn £13.0bn £29.3bn £17.6bn £14.3bn £31.9bn Total assets2 £45.0bn £466.2bn £511.2bn £46.1bn £605.7bn £651.8bn Risk weighted assets - fully loaded CRD IV2 £16.2bn £93.7bn £109.9bn Performance Measures Return on average tangible equity3 (9.8%) (1.8%) Return on average equity3 (7.4%) (1.1%) Cost: income ratio 124% 65% Loan loss rate (bps) 75 64 93 1 Attributable loss comprises loss after tax and non-controlling interests. 2 As part of the restatement, 2013 total assets and risk weighted assets include an allocation of liquidity pool assets previously held centrally. 3 Return on average equity and average tangible equity represents the dilution for the Group. 2012 returns based on CRD III. Results by Business Barclays Non-Core Income Statement Information Q114 Q413 Q313 Q213 Q113 Q412 Q312 Q212 Q112 £m £m £m £m £m £m £m £m £m Total income net of insurance claims Credit impairment charges and other provisions Net operating income Operating expenses (excluding UK bank levy and costs to achieve Transform) UK bank levy - Costs to achieve Transform - Operating expenses Other net income/(expense) 6 4 10 11 21 9 10 25 (Loss)/profit before tax Appendix I – Performance Management Restated Returns and Equity by Business Adjusted Three Months Ended Three Months Ended Year Ended Year Ended Return on Average Equity % Personal and Corporate Banking Barclaycard Africa Banking2 Investment Bank Barclays Core excluding Head Office Head Office impact3 Barclays Core Barclays Non-Core impact3 Barclays Group Return on Average Tangible Equity Personal and Corporate Banking Barclaycard Africa Banking2 Investment Bank Barclays Core excluding Head Office Head Office impact3 Barclays Core Barclays Non-Core impact3 Barclays Group 1 As part of the restatement, 2013 returns have been revised for the impact of calculating average allocated equity based on estimated fully loaded CRD IV RWAs and capital deductions.2012 returns remain based on CRD III. 2 Africa Banking equity used for return on equity has been restated to reflect Barclays’ share of the statutory equity of the BAGL entity (together with that of the Barclays Egypt and Zimbabwe businesses which remain outside the BAGL corporate entity), as well as Barclays’ goodwill on acquisition of these businesses. The tangible equity for return on tangible equity uses the same basis but excludes both Barclays’ goodwill on acquisition and the goodwill and intangibles held within the statutory equity. 3 Return on average equity and average tangible equity for Head Office and Barclays Non-Core represents the dilution for Barclays Core and the Group respectively. Appendix I – Performance Management Restated Returns and Equity by Business Adjusted Three Months Ended Three Months Ended Year ended Year ended Profit attributable to ordinary equity holders of the parent £m £m £m £m Personal and Corporate Banking Barclaycard Africa Banking Investment Bank Head Office1 23 Barclays Core Barclays Non-Core Barclays Group Average Allocated Equity £m £m £m £m Personal and Corporate Banking Barclaycard Africa Banking Investment Bank Head Office1 Barclays Core Barclays Non-Core Barclays Group Average Allocated Tangible Equity £m £m £m £m Personal and Corporate Banking Barclaycard Africa Banking Investment Bank Head Office1 Barclays Core Barclays Non-Core Barclays Group 1 Includes risk weighted assets and capital deductions in Head Office, plus the residual balance of average ordinary shareholders’ equity and tangible ordinary shareholders’ equity. Appendix I – Performance Management Restated Transform Update Quarterly CTA Spend Q113 Q213 Q313 Q413 Q114 Total CTA Spend to Date £m £m £m £m £m £m Personal and Corporate Banking Barclaycard - Africa Banking - Investment Bank - Head Office 5 - Barclays Core Barclays Non-Core Barclays Group Q1 2014 Restated Adjusted Performance Measures excluding CTA Profit/(Loss) Before Tax Return on Average Equity1 Cost: Income Ratio £m £m % Change % % Personal and Corporate Banking 18 12.1% 60% Barclaycard 36 18.7% 39% Africa Banking 11.8% 61% Investment Bank 8.3% 71% Head Office 66 6 0.7% 19% Barclays Core 12.2% 60% Barclays Non-Core (4.5%) 118% Barclays Group 7.7% 63% 2013 and 2012 Restated Adjusted Performance Measures excluding CTA Profit/(Loss) Before Tax Return on Average Equity1 Cost: Income Ratio £m £m % Change % % Personal and Corporate Banking 7 11.3% 63% Barclaycard 6 16.2% 44% Africa Banking 5 8.5% 62% Investment Bank 10.2% 72% Head Office 6 2.0% 100% Barclays Core - 13.2% 63% Barclays Non-Core (7.1%) 101% Barclays Group 6.1% 66% 1 Return on average equity and average tangible equity for Head Office and Barclays Non-Core represents the dilution for Barclays Core and the Group respectively. Appendix II – RWAs CRD IV RWAs Q1 2014 £bn £bn Personal and Corporate Banking Barclaycard Africa Banking Investment Bank Head Office Barclays Core Barclays Non-Core Barclays Group
